Title: Estimate of Expenses of the National Debt, 2 January 1781
From: Washington, George
To: 


                        
                            
                                2-3 January 1781
                            
                        
                        Amount of the Natil Debt.
                        Noml Dollars Value in Specie1st Due on Loan Office certificates to the 20th of Novr 1780}60,263,458—11,396,203Of this Sum 7,342,275. Dollars draw Intert on Bills of Excha: on France}
                        
                        2d There is due the greatest part of the 200,000,000 of Dollars issued on Paper Bills of Credit. The whole
                            ought to be redeemed by a Monthly 15,000,000 Tax, required by Congress the 18th of March & to be fixed in at 40
                            for one by the 1st of April next—10,000,000 to be issued on New Bills at par with Silver (in lieu of the 200,000,000)
                            payable with interest at 6 pr Ct—Each state to find its quota on solid security & to sink its share of principle
                            and Interest by annual Taxes so that 4/10th of the New emissions to be paid into the Continental Treasury and 6/10th for
                            the use of the Governments of the respective States. At present then consider the Money of the emissions of 200,000,000 of
                            Dollars as creating a debt of 10,000,000 of Specie Dollars.
                        3d There is a stirling debt contracted on Bills of exchange drawn on Holland Spain & France to the
                            amount up to Octr 1780 of £295048.12.6 Sterling.
                        4 If the Taxes demanded should be anticipated by Qr Mrs & Commissaries certificates for supplies to
                            the Army in the year 1780, which is pretended, tho’ I state it hypothetically—Then there will be due from the Public on
                            those certificates in Specie value a further debt of 2,358,604 Specie dollars. The grounds of this last computation are
                            conjectural and do not deserve entire credit but there are no materials to arrive at greater certainty.
                        5 The Supplies of Cloathing Artillery Arms & ammunition by France & Spain—and the commercial
                            transactions form another capitol article of National Debt which I have not Materials at hand to ascertain.
                        6 The Pay and Subsistance due to the Army is very considerable & nearly a Million of Spanish Dollars.
                            Besides debts due on the Staff & civil list to a large amount.
                        Expens. of the War from Jany 1781 to Jany 1782.
                        Value Specie DollrEstimate of Provisions required from the States by a Tax in kind}4,357,012A Tax on the several States in Specie to be laid out for Forage estimatd at}  1.642,988The Expence of the Qr Mastrs departmt estimated on Generl principles}5,000,000Pay & Subsistence of the New Army for one year estimated accurately at}5.114,89730/90 Specie Dollars16,114,89730/90Cloathing, Arms Ammunition and other Supplies—pr estimate, and they are to be procured from France & Spain £353.088 2s.7d. Sterg besides Medicine}N.B. Spain has promised a Supply of CloathingRaising the New Army for the War must prove a vast additional expence to the People. Data is wanted to fix it with tolerable precision. At a moderate estimate every regular will receive a  bounty of 100 Specie Dollars: on 20,000 Men it will amount to in Specie Dollars2,000,000
                        
                        
                        
                        
                        
                        
                        
                        
                        Ways and Means for defraying the Expences of the War for the Year 1781.
                        The last Campaign having been carried on chiefly by the Certificates of the Qr Mrs & Commissaries for
                            supplies, the Taxes of that year must necessarily be applied to satisfy those Certificates. In other Words the
                            Certificates must be received for the Taxes—and no money being in the treasury we must look forward to the productions of
                            the year 1781.
                           specie Dollrs1st Then the Tax of specific supplies and the Tax for Forage amount to}6,000,0002d If the plan of the 18th of March succeeds we shall draw from it into the Treasury  }4,000,0003 The People by draft or contn will answer the bounty to the regulars}2,000,0004. Dependence on a foreign loan for 25. Million of Livres eql in specie dollrs}5,000,0005 The produce of domestic loans is uncertn6 So is that of an Impost in Trade  if the States will agree to it}7 In the same mannr every othr plan of finance unattempted admits of no certn conn}For extraneous exclusive of  Cloathg & the expended from add  as much as will make the whole 20,000,000}
                        
                        
                        
                        
                        
                        
                        
                        
                        Upon the whole it is clear from these hasty hints that whatever may be the success of our own exertions the
                            loan of 25,000,000 of Livres in Europe is indispensably necessary; for a brilliant Campaign.
                        
                        Pay of the Army pr Month
                        Cavalry—The number of Officers &  privates in a legion are 450 of wch 360 are privs. their pay & subsiste each Legion}5348.7 1/3 Armands & Lees Partisan Corps Officers & privates in each 388 of which there are 300 privates—each}4723.7 ½Artillery.Four Regimts—total of each 645 of which 316 are Matrosses; pay & Subsiste of each pr month}8097.77/90Infantry. 50 Regimts including Hazens— the number of Officers & privates in each 717 of which 576 are prives the pay & Subse of each}   6251.30/90Invalids. one Regiment—Officers & prives 375—prives 291 pay &ca  }3407Artificers.one Regiment 517 Officrs  and Privates 369 privates}6012.47/90Mareschausse. Pay & Subsistence of the General and Staff Officers including those of the Hospital Qr Masters & Comys departmt}41,335.30/90N.B. Commandr in Chief no Pay—but Exps.Comg Officrs of Southn army—pr M.900Ditto of West pt & Dependencies14 Majr Generals each 160 Drs pr M.22 Brigr Generals Do 125 Do
                        
                        
                        
                        
                        
                        
                        
                        
                        Provisions to be delivered by the respectiveStates for the year 1781.
                        Barrls of Beef  60,000Barrls of Pork  35,000Barrls of Flour 120,000Gallns of Rum299,999Bushl of Salt  40,001Hundred Weight of fresh Beef on the foot }141,625.
                        
                        The foregoing taken from Mr Duane’s estimates &ca furnished Colo. Jno Laurens 2d & 3d Jany
                            1781.
                        
                            G. Washington
                        
                    